           Case 1:17-cv-01809-ER Document 23 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REEFER TEK LLC and REEFERTEK USA
CORP.,
                                 Plaintiffs,
                                                                   ORDER
                   – against –                                17 Civ. 1809 (ER)

EL DORADO TRAILER LEASING, LLC,

                                 Defendant.

RAMOS, D.J.:

         The parties are hereby ORDERED to file a joint status report by December 3, 2020.

Failure to comply with this Order may result in sanctions, including dismissal for failure to

prosecute. See Fed. R. Civ. P. 41.

         SO ORDERED.

Dated:    November 19, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
